Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2. 	Applicant’s arguments filed 4/21/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Urriola US 5,030,343 and Furukawa US 5,373,661.

Claim Rejections - 35 USC § 103
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4. 	Claim(s) 1-3, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urriola US 5,030,343.  Urriola disclose a system for forming and maintaining hardscape over loosely compacted soil, Abstract, lines 1-3, the system comprising:
A base (7/8).
At least one leg (3) extending upwardly from said base (7/8).
At least one top member (1) affixed to the at least one leg and defining a plurality of 
	openings (4) therethrough.
A 2nd top member, such as a filter membrane configured to support soil or aggregate 
and permit water drainage from through the top and out the sides of the system, 

such that roadway, embankments or rooftop gardens can be protected from flooding and freezing.  Col. 2, lns. 9-69.
Wherein the openings (4) of the top member are configured to be larger than the grain size of the soil supported above the 2nd top member.
What Urriola does not disclose is if the system is configured to maintain soil within the system while traffic or hardscape is supported thereon.  However, Urriola discloses the system is made of rigid plastic and, if supported upon a rigid substrate, such as a concrete roof or road, the system is capable of supporting 38,000 Kg/m2.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Urriola is configured to support traffic loads or hardscape, while maintaining any soil placed inside the system in a loosely compacted state.
	
With respect to claims 2, 3 although Urriola does not disclose what percentage of the interior volume of system, is open; Urriola does disclose the system can be up to 300 mm2. and approximately thirty mm tall.  And is made of unreinforced plastic such as poly propylene.  See Col. 3, ln. 24-43.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Urriola is at least 85% free space, in order to provide adequate water drainage/storage space for the intended use.

With respect to claim 5 Urriola disclose the system can support 38,000 Kg/m2.  

With respect to claim 5 Urriola disclose the system can be expanded by attaching adjacent base and top members, since both have a plurality of alternating tongues (10) and grooves (12).  Col. 3, lns. 49-59.

5. 	Claim(s) 4, 6, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urriola US 5,030,343 in view of Krichten et al. US 2007/0181197.  
Urriola discloses the system is made of unreinforced plastic such as polypropylene and can support 38,000 Kg/m2.   See Col. 3, ln. 24-43.  But does not disclose the use of Polyethylene.  However, Krichten et al. teach an underground water storage system comprising a base (22), a plurality of hollow legs (26) and at least one top member (20).
Wherein the system is configured to slow release of the stored ground water.  See [0002-0005].  The system being made of polypropylene, polyethylene, combinations thereof or any material that can be injection molded, extruded or pultruded.  [0023].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Urriola from High density polyethylene as taught Krichten et al. since polypropylene and HDPE are art recognized equivalents.

With respect to claims 6, 7, 11 Urriola discloses the system is integrally made of unreinforced plastic such as polypropylene and can support 38,000 Kg/m2.   See Col. 3, ln. 24-43.  But does not disclose making the system in a plurality of pieces that can be assembled in situ.  However, Krichten et al. teach an underground water storage system comprising a base (22), a plurality of hollow legs (26) and at least one top member (20).  Wherein the system is configured to slow release of the stored ground water.  See [0002-0005].  Wherein the legs are hollow and of any desirable cross section, such that the legs (26) are retained in the top and bottom members by posts (28) which are in turn configured to receive fasteners, adhesives or the like.  The base (22) comprising a plurality of cross members (See Fig. 3A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of Urriola from a plurality of pieces, as taught by Krichten et al. in order to facilitate manufacturing, storage and installation.

7. 	Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urriola US 5,030,343 in view of Ray et al. 9,775,303.  
Urriola discloses the system is made of unreinforced plastic such as polypropylene and top member and base include tongue and groove elements (10, 11) in an alternating pattern to facilitate connecting adjacent modules.   See Col. 3, ln. 24-43.  But does not disclose snap fittings and legs having projections.  However, Ray et al. teach it is known to form underground support systems with hollow legs having projections (320) extending thereon as well as the use of snap fittings (120) to facilitate connecting adjacent units together.  See Figs. 103; Col. 5, ln. 29-Col. 7, ln. 35.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Urriola with the reinforcements taught by Ray et al. in order to increase load strength and prevent separation of adjacent units.
	Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				6/21/2022